Citation Nr: 0528617	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-26 652	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1971 to December 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The RO denied entitlement to service connection 
for PTSD and for right ear hearing loss.  The veteran's 
Notice of Disagreement (NOD) with that decision was received 
at the RO in June 2004.  

In July 2004, the RO issued a rating decision which granted 
service connection for right ear hearing loss.  Therefore, 
this issue is not before the Board on appeal.

The veteran perfected his appeal as to the issue of service 
connection for PTSD with the submission of a substantive 
appeal (VA Form 9), received at the RO in July 2004.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has not provided enough detailed information 
regarding the stressful events he alleges to have experienced 
in service so that any meaningful research can be done to 
verify the occurrence of those events.

3.  No credible supporting evidence has been submitted or may 
be obtained to verify or corroborate that the stressful 
events the veteran alleges to have experienced in service 
actually occurred.

5.  The veteran declined to report for a VA examination 
scheduled in June 2004, stating that he wished to have his 
claim adjudicated based on the evidence of record.

6.  PTSD diagnoses rendered in private medical reports in 
this case are not based on verified stressful events in 
service, and therefore the private medical reports are 
inadequate for rating purposes.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2004, prior to the initial 
decision on the claim in June 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the February 2004 letter, the RO informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim for service connection in 
general and a claim for service connection for PTSD in 
particular.  The RO inform the veteran about the information 
and evidence he was expected to provide, namely, specific 
details about the incidents in service that he believed 
caused his PTSD.  The RO gave him a questionnaire to complete 
to assist him in providing this information.  With regard to 
the information and evidence that VA will seek to provide, 
the RO told the veteran it would obtain any private or VA 
treatment records he notified VA about and provided him with 
appropriate release forms for the private medical evidence.  
The RO also told the veteran VA would provide an examination 
for him.  Although the VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has also informed the 
veteran in the rating decision and statement of the case of 
the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All medical records identified by 
the veteran have been obtained and are in the claims file and 
were reviewed by the RO in connection with the appellant's 
claim.  The veteran was scheduled for a VA examination but 
did not report for it.  This matter is discussed further in 
the decision below.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.  

The duties to notify and assist have been satisfied in this 
case, and no defect in carrying out those duties has 
compromises "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id.  
Therefore, the Board finds that the present adjudication of 
the appeal will not result in any prejudice to the veteran.  

Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With regard to the third 
PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the RO determined that the veteran did not 
engage in combat with the enemy during service in Vietnam.  
The Board agrees with the RO's assessment because the 
veteran's service personnel records, including his DD Form 
214 and DA Form 20, do not show that he received any medals, 
awards, or decorations denoting combat service.  In addition, 
his personnel records show that his principal duty while 
serving in Vietnam was that of a tacticle micro wave 
repairman in a Signal Company.  Therefore, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  Therefore, a diagnosis of PTSD ( which must meet all 
diagnostic criteria as stated in the DSM-IV, published by the 
American Psychiatric Association) must be based on a verified 
stressor, that is, one which is shown by credible supporting 
evidence to have actually occurred.

The evidence of record in this case includes an October 2003 
psychological evaluation from a private clinical psychologist 
and a December 2003 psychological evaluation report from 
another private clinical psychologist.  These evaluations 
provide a diagnosis of PTSD.  However, the diagnoses are not 
based on any verified stressors.  

The veteran provided a statement of his stressors in December 
2003.  Unfortunately, specific details regarding many of his 
stressors were lacking.  For example, the veteran reported 
that during training for the military occupational specialty 
of "tactical microwave operator maintenance specialist" 
three of his instructors were killed; however, the veteran 
did not provide specific names of those instructors or the 
when they were killed.  The veteran also reported that he 
served on perimeter guard duty and witnessed a communications 
building burn; however, the veteran did not provide 
additional specific detail regarding that incident.  The 
veteran also reported that his Lieutenant Gray, shot himself 
in the head one night after talking at length to the veteran; 
however, the veteran did not provide any additional details 
necessary to verify that incident.  The veteran also reported 
that he was exposed to mortar, rocket and small arms fire 
during Vietnam service and witnessed many dead and wounded 
bodies.  

In the June 2004 rating decision, the RO determined that the 
available evidence was insufficient to confirm that the 
veteran actually engaged in combat with the enemy.  The RO 
informed the veteran that attempts would be made to verify 
the claimed stressors if the veteran could provide further 
information such as dates and places of events.  

After the veteran submitted his Notice of Disagreement with 
the June 2004 rating decision, the veteran was scheduled for 
a VA examination.  In June 2004 correspondence to the 
veteran, the RO explained that failure to report for a 
scheduled examination may have adverse consequences, 
including the possible denial of his claim.  Despite that 
warning, the veteran failed to report for the scheduled 
examination.  The veteran indicated that he wished to be 
rated based on the evidence currently of record.  

In a July 2004 Supplemental Statement of the Case, the RO 
indicated that Internet reports for all Vietnam military 
deaths with the last name of "Gray" were reviewed, and 
revealed that there were no Army Lieutenants with the last 
name of "Gray" that were killed during the time that the 
veteran was in Vietnam.  

the RO advised the veteran that the VA examination (to which 
he failed to report) was scheduled for the purpose of 
attempting to elicit more specifics regarding his claimed 
stressors in Vietnam.  The RO further stated that evidence 
expected from that examination which might have been material 
to the outcome of the claim could not be considered.  The RO 
noted that the available evidence of record did not contain 
sufficiently detailed information necessary to verify the 
veteran's stressors.  

In response, the veteran's attorney submitted correspondence 
to the RO indicating that the veteran was not refusing to 
attend the scheduled VA examination; but rather, he was 
requesting that the RO adjudicate the previously submitted 
private medical evidence to determine its adequacy.  The 
attorney further noted that if the evidence was determined to 
be inadequate, the veteran would agree to attend a VA 
examination.  The attorney relied on 38 C.F.R. § 3.326 to 
advance his argument.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2004)] for failing to report for a 
scheduled examination.  In this case, as discussed above, 
although the veteran's attorney contends that the private 
medical evidence of record is sufficient to evaluate the 
claim, he has in fact provided no "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.  He did not request that another examination be 
scheduled and no explanation except for his absence has been 
offered except for his attorney's request that the claim be 
rated based on the evidence of record.  The Board does not 
view the veteran's attorney's request to be good cause for 
failing to report for examination.  In this connection, the 
Board observes that the veteran has reported in the past for 
private examinations.  It is clear that the veteran did not 
report for the July 2004 examination because he and his 
attorney want the claim of service connection for PTSD to be 
rated on the evidence in the file.

The Board notes that 38 C.F.R. § 3.326 (b) specifically 
authorizes the acceptance of private medical evidence without 
the need for VA examination on the finding of VA that it is 
otherwise adequate for rating purposes.  Further, however, 38 
C.F.R. § 3.326(a) expressly provides that individuals for 
whom an examination has been scheduled are required to report 
for the examination.  Here, the RO believed that the evidence 
of record was not adequate for rating purposes and that 
additional VA examination was required.  Accordingly, it 
scheduled the veteran for a VA examination as VA is required 
to do to assist the veteran.    See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).

With respect to 38 C.F.R. § 3.326(b), which allows for a 
claim to be rated on an examination report without the need 
for further examination, the Board wishes to make it clear 
that the regulation contains an important proviso, "provided 
that it is otherwise adequate for rating purposes".  
Determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of 
VA.  See 38 C.F.R. § 3.159(c)(4).  In carrying out this 
responsibility in this case, RO adjudicators determined that 
the evidence of record was insufficient to support a fully-
informed decision on the merits of the veteran's claim and 
that additional VA examination was necessary.  The RO's 
decision that further examination by VA was necessary is not 
unreasonable.

The veteran's attorney argued that if the RO determined that 
a VA examination was necessary because the evidence of record 
was inadequate, then the veteran would appear for a VA 
examination.  Obviously, if the evidence of record were 
adequate to favorably decide the veteran's claim of service 
connection for PTSD, a VA examination would not have been 
scheduled in the first place.  The RO clearly indicated that 
the VA examination was necessary to elicit additional, more 
specific details regarding the veteran's claimed stressors.  
The RO clearly indicated that the veteran's PTSD diagnosis 
must be based on a verified stressor in order for service 
connection to be warranted, since the RO determined that the 
veteran did not engage in combat with the enemy.  

The veteran was clearly notified in this case of that a 
necessary element in granting service connection for PTSD, 
which is lacking in this case, is the existence of a verified 
stressor.  The RO clearly explained that a VA examination was 
scheduled to afford the veteran an opportunity to provide 
more specific details regarding his claimed stressors so that 
the RO could attempt to verify them.  As such, the RO 
determined that the current evidence of record was inadequate 
to decide the veteran's claim favorably.  In this regard, the 
veteran's attorney should have known that the record in this 
case did not contain evidence of a verified stressor, a 
necessary element for service connection for PTSD to be 
awarded to a non combat veteran.  

For the foregoing reasons, the Board concludes that the 
veteran has not provided enough detailed information 
regarding the stressful events he alleges to have experienced 
in service so that any meaningful research can be done to 
verify the occurrence of those events.  The veteran declined 
to report for a VA examination scheduled in June 2004, during 
which an examiner may have elicited more detail from the 
veteran regarding his in-service stressors.  Thus, no 
credible supporting evidence has been submitted or may be 
obtained to verify or corroborate that the stressful events 
the veteran alleges to have experienced in service actually 
occurred.  PTSD diagnoses rendered in private medical reports 
in this case are not based on verified stressful events in 
service, and therefore the private medical reports are 
inadequate for rating purposes.  Accordingly, the 
preponderance of the evidence in this case is against the 
claim for service connection for PTSD, and the claim must be 
denied.  See Gilbert, 1 Vet. App. at 54. 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


